DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
This action is written in response to the arguments filed on March 25, 2021.  Claims 1-12 are currently pending and have been considered below. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), in view of Alexander N. Wood (“Private-Key Fully Homomorphic Encryption for Private Classification of Medical Data,” hereinafter referred to as Wood), further in view of Wu et al. (US 2016/0156595 A 1, hereinafter referred to as Wu), and Ohrimenko et al. (“Oblivious Multi-Party Machine Learning on Trusted Processors,” hereinafter referred to as Ohrimenko).

As to claim 1, Nerurkar teaches a computer-implemented data processing method comprising:  
 receiving, by a computing device from a computing device, parameter information, that includes a burst node location identifier corresponding to a target burst node of a decision tree, a splitting criterion corresponding to the target burst node of the decision tree, and a respective leaf node location identifier corresponding to each leaf node of the decision tree, and that omits a leaf value corresponding to each leaf node (see paragraphs [0009]…generating a set of splits based on the restricted data…; [0031]...restricted data may include location data describing geographic movements of mobile devices, consumption history data describing how and when people consume network-based content, and the particular content consumed (e.g., music and/or video content), and messaging data describing when and to whom users send messages via mobile or other electronic devices…; [0157]…[0160]-[0166]… Figs. 13-14B; [0185]-[0186]… a split may be "age >80" or "age <20…; Fig. 14 A, Tree 1420A…leaf node “no” does not include a leaf value, i.e. terminal node is absent from the parameter information…" to teach the limitation). 
However, Nerurkar fails to explicitly teach:
a data owner of service data that is to be kept secret from a model owner and from a computing device of the model owner of a model that is to be kept secret from the data owner.
Wood, in combination with Nerurkar, teaches:
a data owner of service data that is to be kept secret from a model owner and from a computing device of the model owner of a model that is to be kept secret from the data owner (pages 8-9, Figures 2.1 and 2.2 ... Model Owner ... During privacy-preserving classification, Clients classifies their data vector using a model owned by the Model Owner.  Each party would like to keep their information private - Clients do not want the Model Owner to learn any partial information about their data vectors, and the Data Owner does not want the Clients to learn any unnecessary information about her model…; page 87, 6.2 Model, second paragraph…Data Owner can hide the number of values in their database by randomly including different values…; page 111, Figure 7.3; pages 115-116, Figures. 7.7 and 7.8);  
determining, by the computing device of the data owner of the service data that is to be kept secret, a target location identifier identifying a target leaf node of the decision tree based on the service data that is to be kept secret from the model owner matching the splitting criterion of the target burst node (see pages 113-114… 1: The Client publishes a public key for some public-key encryption scheme...3: The Client and Model Owner perform a series of privacy-preserving protocols in order to determine the binary output of the tree on each node. In this setting, privacy-preserving means that the Client does not directly learn the evaluation of his data point on each node, and the Model Owner does not learn the Client’s data point…; wherein using the broadest reasonable interpretation, Examiner interprets “determine the binary output of the tree on each node” to teach the limitation; page 111, Figure 7.3; pages 115-116, Figures. 7.7 and 7.8);
performing, by the computing device of the data owner of the service data that is to be kept secret, an oblivious transfer with the computing device of the model owner by using the target location identifier as input (see pages 116-117, 7.3.3 Oblivious Transfer… Figure 7.9: 1-of-2 Oblivious Transfer…1-of-2 oblivious transfer has developed into a two-party cryptographic primitive which allows a receiving party to obtain exactly one value out of two values sent by the sending party without revealing to the sender her choice ; pages 125-126…Oblivious Transfer); 
selecting, by the computing device of the data owner of the service data that is to be kept secret (pages 8-9, the Data Owner does not want the Clients to learn any unnecessary information about her model…).
But Nerurkar and Wood fail to explicitly teach:
selecting, by the computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier.
However, Wu, in combination with Nerurkar and Wood, teaches:
selecting, by the computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier (see paragraphs [0012]-0014] ... processes messages 122 from user devices 106 and converts them into commands applied to the decision tree 140; [0026] ... nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively ... ; [0031 ] ... client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path ...; [0038] ... ciphertext. .. ; [0041] ... randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi] .... ); [0052] ... ciphertexts; [0053] and [0058] ...the server computer and user device exchange a one-time pad that unlocks only the output value for the leaf node that is the evaluation result of the decision tree. The locking function thus can lock each entry (which corresponds to a leaf node) of the output vector with all of the keys attached to the edges on the unique path corresponding to that entry or leaf node).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Wood to add the oblivious transfer to the combination system of Nerurkar and Wood as taught by Wu above. The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).
However, Nerurkar, Wood and Wu fail to explicitly teach:
using, by the computing device of the data owner, the target ciphertext as a prediction result of a decision forest that includes the decision tree.
Ohrimenko teaches:
using, by the computing device of the data owner, the target ciphertext as a prediction result of a decision forest that includes the decision tree (see pages 6-7, right column,
4.5 Decision Tree Evaluation second paragraph…”predictions of all trees in a random forest are accumulated obliviously in an array; the final output is the prediction with the largest weight” teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar, Wood and Wu to add a prediction result of a decision forest to the combination system of Nerurkar, Wood and Wu as taught by Ohrimenko above. The modification would have been obvious because one of ordinary skill would be motivated to make accurate recommendations; while users would like to keep their data private, they want to reap the rewards of correlating their preferences with those of other users, as suggested by Ohrimenko (1 Introduction).

As to claim 5, Wood teaches a computer-implemented system comprising:
one or more computers (Figure 2.2: PPC with Computation on Server; Figures 6.3 and 7.9), and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Figure 2.2: PPC with Computation on Server; Figures 6.3 and 7.9), perform operations comprising:
 receiving, by a computing device of a data owner of service data that is to be kept secret from a model owner and from a computing device of the model owner of a model that is to be kept secret from the data owner, parameter information, that includes a burst node location identifier corresponding to a target burst node of a decision tree, a splitting criterion corresponding to the target burst node of the decision tree, and a respective leaf node location identifier corresponding to each leaf node of the decision tree, and that omits a leaf value corresponding to each leaf node (pages 8-9, Figures 2.1 and 2.2 ... Model Owner ... During privacy-preserving classification, Clients classifies their data vector using a model owned by the Model Owner.  Each party would like to keep their information private - Clients do not want the Model Owner to learn any partial information about their data vectors, and the Data Owner does not want the Clients to learn any unnecessary information about her model…; page 87, 6.2 Model, second paragraph…Data Owner can hide the number of values in their database by randomly including different values…; page 111, Figure 7.3; pages 115-116, Figures. 7.7 and 7.8);  
determining, by the computing device of the data owner of the service data that is to be kept secret, a target location identifier identifying a target leaf node of the decision tree based on the service data that is to be kept secret from the model owner matching the splitting criterion of the target burst node; (see pages 113-114… 1: The Client publishes a public key for some public-key encryption scheme...3: The Client and Model Owner perform a series of privacy-preserving protocols in order to determine the binary output of the tree on each node. In this setting, privacy-preserving means that the Client does not directly learn the evaluation of his data point on each node, and the Model Owner does not learn the Client’s data point…; wherein using the broadest reasonable interpretation, Examiner interprets “determine the binary output of the tree on each node” to teach the limitation; page 111, Figure 7.3; pages 115-116, Figures. 7.7 and 7.8).
performing, by the computing device of the data owner of the service data that is to be kept secret, an oblivious transfer with the computing device of the model owner by using the target location identifier as input (see pages 116-117, 7.3.3 Oblivious Transfer… Figure 7.9: 1-of-2 Oblivious Transfer…1-of-2 oblivious transfer has developed into a two-party cryptographic primitive which allows a receiving party to obtain exactly one value out of two values sent by the sending party without revealing to the sender her choice ; pages 125-126…Oblivious Transfer); 
selecting, by the computing device of the data owner of the service data that is to be kept secret (pages 8-9, the Data Owner does not want the Clients to learn any unnecessary information about her model…).
But Nerurkar and Wood fail to explicitly teach:
selecting, by the computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier.
However, Wu, in combination with Nerurkar and Wood, teaches:
selecting, by the computing device, a target ciphertext corresponding to the target leaf node from ciphertexts of leaf values of the decision tree based on the target location identifier (see paragraphs [0012]-0014] ... processes messages 122 from user devices 106 and converts them into commands applied to the decision tree 140; [0026] ... nodes 204, 206 and 208 are called "terminal" or "leaf' nodes and have a corresponding value, e.g., v1, v2 and v3, respectively ... ; [0031 ] ... client and server computer exchange results from the decision tree through an implementation of oblivious transfer. In particular, the server computer provides the value indicative of the path through the decision tree in two parts: one accessible by the client, the other accessible by the server. The server computer uses the combined parts to look up a corresponding output value from a database of output values for each path ...; [0038] ... ciphertext. .. ; [0041] ... randomize a decision tree, the computer can interchange the two child nodes of any internal node in the decision tree, and replace the indicator bit bi for that particular node with a new bit bi'=l-bi] .... ); [0052] ... ciphertexts; [0053] ...).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Wood to add the oblivious transfer to the combination system of Nerurkar and Wood as taught by Wu above. The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).
However, Nerurkar, Wood and Wu fail to explicitly teach:
using, by the computing device of the data owner, the target ciphertext as a prediction result of a decision forest that includes the decision tree.
Ohrimenko teaches:
using, by the computing device of the data owner, the target ciphertext as a prediction result of a decision forest that includes the decision tree (see pages 6-7, right column,
4.5 Decision Tree Evaluation second paragraph…”predictions of all trees in a random forest are accumulated obliviously in an array; the final output is the prediction with the largest weight” teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Wood, Nerurkar and Wu to add a prediction result of a decision forest to the combination system of Nerurkar, Miao and Wu as taught by Ohrimenko above. The modification would have been obvious because one of ordinary skill would be motivated to make accurate recommendations; while users would like to keep their data private, they want to reap the rewards of correlating their preferences with those of other users, as suggested by Ohrimenko (1 Introduction).

Claim 9 recites substantially the same functionalities recited in claim 1, and is directed to non-transitory computer-readable medium storing one or more instructions executable to perform the method of claim 1. 

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), in view of Alexander N. Wood (“Private-Key Fully Homomorphic Encryption for Private Classification of Medical Data,” hereinafter referred to as Wood), further in view of Wu et al. (US 2016/0156595 A 1, hereinafter referred to as Wu), and Ohrimenko et al. (“Oblivious Multi-Party Machine Learning on Trusted Processors,” hereinafter referred to as Ohrimenko), and ROHLOFF et al. (US 2020/0151356 A1, hereinafter referred to as ROHLOFF).

As to claim 2, Wood teaches data owner and model owner (pages 8-9… 2.2 Privacy-Preserving Classification…Data Owner and Model Owner).
ROHLOFF, in combination with Nerurkar, Wood, Wu and Ohrimenko, teaches:
sending, by the computing device, the target ciphertext to the computing device (see paragraphs [0024]-[0026] ... first party device 140 transmits the one or more
secret data ciphertexts to second party device 150 ... );
sending, by the computing device, a summation result of the target ciphertext and noise data to the computing device (see paragraphs [0034] ... if there are multiple distinct queries, second party device 150 may sum multiple results of searching for the multiple distinct queries in the secret data ciphertexts to get a total cumulative number of detected query matches ... ; [0081 ] ... amount of noise in the ciphertext; [0312] ... The other party may then send its encrypted data or computations, which may be evaluated with the data or computation of the hosting party, and then the encrypted result may be sent to the other party, which will be able to decrypt the encrypted result using its key .... ; wherein, using the broadest reasonable interpretation, Examiner interprets the other party "the other party" as the first computing device and "the hosting party" is the second computing device"; [0189] ... This double encrypted result may then be sent to party A, which may remove its layer of encryption and send the result to party B (directly or via the computation host). Party B will then have the result encrypted only with its key); and
performing a secure multi-party comparison algorithm with the computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the target ciphertext as input (see paragraphs [0034] and [0341 ] ... threshold; [0058]- [0059] ... The new token generation algorithm run-time is logarithmic in the number of summands of the linear function ... ; multi party computations via multi-key FHE ... ; [0341 ] ... ).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Nerurkar, Wood, Wu and Ohrimenko to add a secure multi-party comparison algorithm to the combination system of Nerurkar, Wood, Wu and Ohrimenko as taught by ROHLOFF, above. The modification would have been obvious because one of ordinary skill would be motivated to have an encryption system that provides fast and efficient technique to search for and target specific data within a ciphertext in the encrypted domain, as suggested by ROHLOFF, (paragraphs [0009] - [0010]).

As to claim 6, Wood teaches data owner and model owner (pages 8-9… 2.2 Privacy-Preserving Classification…Data Owner and Model Owner).
ROHLOFF, in combination with Nerurkar, Wood, Wu and Ohrimenko, teaches wherein the operations further comprise one or more of:
sending, by the computing device, the target ciphertext to the computing device (see paragraphs [0024]-[0026] ... first party device 140 transmits the one or more secret data ciphertexts to second party device 150 ... ); 
sending, by the computing device, a summation result of the target ciphertext and noise data to the computing device (see paragraphs [0034] ... if there are multiple distinct queries, second party device 150 may sum multiple results of searching for the multiple distinct queries in the secret data ciphertexts to get a total cumulative number of detected query matches ... ; [0081 ] ... amount of noise in the ciphertext; [0312] ... The other party may then send its encrypted data or computations, which may be evaluated with the data or computation of the hosting party, and then the encrypted result may be sent to the other party, which will be able to decrypt the encrypted result using its key .... ; wherein, using the broadest reasonable interpretation, Examiner interprets the other party "the other party" as the first computing device and "the hosting party" is the second computing device"; [0189] ... This double encrypted result may then be sent to party A, which may remove its layer of encryption and send the result to party B (directly or via the computation host). Party B will then have the result encrypted only with its key); and
performing a secure multi-party comparison algorithm with the computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the target ciphertext as input (see paragraphs [0034] and [0341 ] ... threshold; [0058]- [0059] ... The new token generation algorithm run-time is logarithmic in the number of summands of the linear function ... ; multi party computations via multi-key FHE ... ; [0341 ] ... ).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Nerurkar, Wood, Wu and Ohrimenko to add a secure multi-party comparison algorithm to the combination system of Nerurkar, Wood, Wu and Ohrimenko as taught by ROHLOFF, above. The modification would have been obvious because one of ordinary skill would be motivated to have an encryption system that provides fast and efficient technique to search for and target specific data within a ciphertext in the encrypted domain, as suggested by ROHLOFF, (paragraphs [0009] - [0010]).

As to claim 10, Wood teaches data owner and model owner (pages 8-9… 2.2 Privacy-Preserving Classification…Data Owner and Model Owner).
ROHLOFF, in combination with Nerurkar, Wood, Wu and Ohrimenko, teaches wherein the operations further comprise one or more of:
sending, by the computing device, the target ciphertext to the computing device (see paragraphs [0024]-[0026] ... first party device 140 transmits the one or more
secret data ciphertexts to second party device 150 ... );
sending, by the computing device, a summation result of the target ciphertext and noise data to the computing device (see paragraphs [0034] ... if there are multiple distinct queries, second party device 150 may sum multiple results of searching for the multiple distinct queries in the secret data ciphertexts to get a total cumulative number of detected query matches ... ; [0081 ] ... amount of noise in the ciphertext; [0312] ... The other party may then send its encrypted data or computations, which may be evaluated with the data or computation of the hosting party, and then the encrypted result may be sent to the other party, which will be able to decrypt the encrypted result using its key .... ; wherein, using the broadest reasonable interpretation, Examiner interprets the other party "the other party" as the first computing device and "the hosting party" is the second computing device"; [0189] ... This double encrypted result may then be sent to party A, which may remove its layer of encryption and send the result to party B (directly or via the computation host). Party B will then have the result encrypted only with its key); and
performing a secure multi-party comparison algorithm with the computing device to compare a size of plaintext corresponding to the target leaf node and a preset threshold, wherein the secure multi-party comparison algorithm is performed by using the target ciphertext as input (see paragraphs [0034] and [0341 ] ... threshold; [0058]- [0059] ... The new token generation algorithm run-time is logarithmic in the number of summands of the linear function ... ; multi party computations via multi-key FHE ... ; [0341 ] ... ).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Nerurkar, Wood, Wu and Ohrimenko to add a secure multi-party comparison algorithm to the combination system of Nerurkar, Wood, Wu and Ohrimenko as taught by ROHLOFF, above. The modification would have been obvious because one of ordinary skill would be motivated to have an encryption system that provides fast and efficient technique to search for and target specific data within a ciphertext in the encrypted domain, as suggested by ROHLOFF, (paragraphs [0009] - [0010]).

Claims 3-4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar et al. (US 2019/0026489 A1, hereinafter referred to as Nerurkar), in view of Alexander N. Wood (“Private-Key Fully Homomorphic Encryption for Private Classification of Medical Data,” hereinafter referred to as Wood), further in view of Wu et al. (US 2016/0156595 A1, hereinafter referred to as Wu), and Ohrimenko et al. (“Oblivious Multi-Party Machine Learning on Trusted Processors,” hereinafter referred to as Ohrimenko), and Abbott et al. (US 2016/0371684 A1, hereinafter referred to as Abbott).

As to claim 3, Abbott, in combination with Nerurkar, Wood, Wu and Ohrimenko, teaches wherein the decision forest comprises a plurality of decision trees corresponding to a plurality of target ciphertexts, and the method further comprises:
performing summation of the plurality of target ciphertexts to obtain a summation result
(see abstract…homomorphic encryption allows for multiplication and/or addition on ciphertexts that, once decrypted, match the result that would have occurred had the operations been carried out on the plaintext; paragraphs [0067-0068]), if P.sub.1 sends a query q to P.sub.2 of the form of the request matrix 404, requesting a set of values .PHI. to be calculated on q using additive methods on E [u+R.sub.u], P.sub.2 uses T.sub.1 [T.sub.2[u]] as an index to retrieve the elements of interest from u, decrypts the corresponding E[d+R.sub.u] values, computes the desired .PHI. values, and returns them to P.sub.1 as a result r: r=[q, .PHI., .SIGMA.(u+R.sub.u)]. P.sub.1 may then looks up the corresponding R.sub.u value for u from which q is derived, and subtracts .SIGMA.(R.sub.u) from .SIGMA.(u+R.sub.u) to recover the actual values of .PHI. for s.sub.1 ).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Nerurkar, Wood, Wu and Ohrimenko to add summation result to the combination system of Nerurkar, Wood, Wu and Ohrimenko as taught by Abbott, above. The modification would have been obvious because one of ordinary skill would be motivated to provide anonymous data in response to a request
for such information is therefore advantageous in a variety of fields, as suggested by
Abbott, (paragraph [0034]).
As to claim 4, Wood teaches data owner and model owner (pages 8-9… 2.2 Privacy-Preserving Classification…Data Owner and Model Owner).
Wu teaches wherein the summation result is a first summation result, and the method further comprising one or more of:
sending, by the first computing device, the first summation result to the second computing device (see paragraphs  [0013]…”forest”…; [0046]-[0047] ... server computer sends 506 the values ci, which are encrypted according to the client's public key, in a random order to the user device…; [0060]…evaluate random forests. In a random forest, there are several disjoint decision trees, and the results are aggregated for classification…);
sending, by the first computing device, a second summation result calculated by adding the first summation result to noise data to the second computing device (see paragraphs [0047]-[0050] ... The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer…; [0060]…evaluate random forests. In a random forest, there are several disjoint decision trees, and the results are aggregated for classification…); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset
threshold, wherein the secure multi-party comparison algorithm is performed by using
the first summation result as input (see paragraphs [0045]-[0047]…server computer accesses 502 the thresholds corresponding to each decision node...computation avoids invoking the protocol on a condition where the input value is equal to the threshold value.  For each bit i, xi-yi+s is homomorphically computed, where S=l-2b, where b is the ith bit of a value randomly selected for each decision node by the server computer. For all lesser significant bits j than the current bit i, the exclusive-or between xj and yj is homomorphically computed; these values are summed, and then multiplied by 3. This sum is multiplied by another value ri, where r is drawn uniformly from Zp, where p>3t-1, and tis the number of bits in the values being compared; [0060], evaluate random forests. In a random forest, there are several disjoint decision trees, and the results are aggregated for classification…; [0063]-[0064]…the encrypted input vector is compared to thresholds associated with decision nodes of a decision tree; wherein Examiner interprets “thresholds associated with decision nodes of a decision tree” to include a preset threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Wood to add the oblivious transfer to the combination system of Nerurkar and Wood as taught by Wu above. The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 7, Abbott, in combination with Nerurkar, Wood, Wu and Ohrimenko, teaches wherein the decision forest comprises a plurality of decision trees corresponding to a plurality of target ciphertexts, and the method further comprises:
performing summation of the plurality of target ciphertexts to obtain a summation result
(see paragraphs [0060]…evaluate random forests. In a random forest, there are several disjoint decision trees, and the results are aggregated for classification…; [0067-0068]), if P.sub.1 sends a query q to P.sub.2 of the form of the request matrix 404, requesting a set of values .PHI. to be calculated on q using additive methods on E [u+R.sub.u], P.sub.2 uses T.sub.1 [T.sub.2[u]] as an index to retrieve the elements of interest from u, decrypts the corresponding E[d+R.sub.u] values, computes the desired .PHI. values, and returns them to P.sub.1 as a result r: r=[q, .PHI., .SIGMA.(u+R.sub.u)]. P.sub.1 may then looks up the corresponding R.sub.u value for u from which q is derived, and subtracts .SIGMA.(R.sub.u) from .SIGMA.(u+R.sub.u) to recover the actual values of .PHI. for s.sub.1 ).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Nerurkar, Wood, Wu and Ohrimenko to add summation result to the combination system of Nerurkar, Wood, Wu and Ohrimenko as taught by Abbott, above. The modification would have been obvious because one of ordinary skill would be motivated to provide anonymous data in response to a request for such information is therefore advantageous in a variety of fields, as suggested by Abbott, (paragraph [0034]).

As to claim 8, Wood teaches data owner and model owner (pages 8-9… 2.2 Privacy-Preserving Classification…Data Owner and Model Owner).
Wu teaches wherein the summation result is a first summation result, and the method further comprising one or more of:
sending, by the first computing device, the first summation result to the second computing device (see paragraphs [0046]-[0047] ... server computer sends 506 the values ci, which are encrypted according to the client's public key, in a random order to the user device);
sending, by the first computing device, a second summation result calculated by adding the first summation result to noise data to the second computing device (see paragraphs [0047]-[0050] ... The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer; [0060]…evaluate random forests. In a random forest, there are several disjoint decision trees, and the results are aggregated for classification…); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset
threshold, wherein the secure multi-party comparison algorithm is performed by using
the first summation result as input (see paragraphs [0046]-[0047] ... For each bit i, xi-yi+s is homomorphically computed, where S=l-2b, where b is the ith bit of a value randomly selected for each decision node by the server computer. For all lesser significant bits j than the current bit i, the exclusive-or between xj and yj is homomorphically computed; these values are summed, and then multiplied by 3. This sum is multiplied by another value ri, where r is drawn uniformly from Zp, where p>3t-1, and tis the number of bits in the values being compared ...; [0060]…evaluate random forests. In a random forest, there are several disjoint decision trees, and the results are aggregated for classification).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Wood to add the oblivious transfer to the combination system of Nerurkar and Wood as taught by Wu above. The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

As to claim 11, Abbott, in combination with Nerurkar, Wood, Wu and Ohrimenko, teaches wherein the decision forest comprises a plurality of decision trees corresponding to a plurality of target ciphertexts, and the method further comprises:
performing summation of the plurality of target ciphertexts to obtain a summation result
(see paragraphs [0067-0068]), if P.sub.1 sends a query q to P.sub.2 of the form of the
request matrix 404, requesting a set of values .PHI. to be calculated on q using additive
methods on E [u+R.sub.u], P.sub.2 uses T.sub.1 [T.sub.2[u]] as an index to retrieve the
elements of interest from u, decrypts the corresponding E[d+R.sub.u] values, computes
the desired .PHI. values, and returns them to P.sub.1 as a result r: r=[q, .PHI.,
.SIGMA.(u+R.sub.u)]. P.sub.1 may then looks up the corresponding R.sub.u value for u
from which q is derived, and subtracts .SIGMA.(R.sub.u) from .SIGMA.(u+R.sub.u) to
recover the actual values of .PHI. for s.sub.1;).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination system of Nerurkar, Wood, Wu and Ohrimenko to add summation result to the combination system of Nerurkar, Wood, Wu and Ohrimenko as taught by Abbott, above. The modification would have been obvious because one of ordinary skill would be motivated to provide anonymous data in response to a request for such information is therefore advantageous in a variety of fields, as suggested by Abbott, (paragraph [0034]).

As to claim 12, Wood teaches data owner and model owner (pages 8-9… 2.2 Privacy-Preserving Classification…Data Owner and Model Owner).
Wu teaches wherein the summation result is a first summation result, and the method further comprising one or more of:
sending, by the first computing device, the first summation result to the second computing device (see paragraphs [0046]-[0047] ... server computer sends 506 the values ci, which are encrypted according to the client's public key, in a random order to the user device);
sending, by the first computing device, a second summation result calculated by adding the first summation result to noise data to the second computing device (see paragraphs [0047]-[0050] ... The user device in turn uses the encrypted decision string to request 516 the corresponding value from decision tree database in the server computer); and 
performing a secure multi-party comparison algorithm with the second computing device to compare a size of plaintext corresponding to the target leaf node and a preset
threshold, wherein the secure multi-party comparison algorithm is performed by using
the first summation result as input (see paragraphs [0046]-[0047] ... For each bit i, xi-yi+s is homomorphically computed, where S=l-2b, where b is the ith bit of a value randomly selected for each decision node by the server computer. For all lesser significant bits j than the current bit i, the exclusive-or between xj and yj is homomorphically computed; these values are summed, and then multiplied by 3. This sum is multiplied by another value ri, where r is drawn uniformly from Zp, where p>3t-1, and tis the number of bits in the values being compared ...; [0060]…evaluate random forests. In a random forest, there are several disjoint decision trees, and the results are aggregated for classification…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nerurkar and Wood to add the oblivious transfer to the combination system of Nerurkar and Wood as taught by Wu above. The modification would have been obvious because one of ordinary skill would be motivated to have decision trees securely evaluated in practical applications, with reasonable computation speed and bandwidth utilization, using a combination of techniques, as suggested by Wu (paragraph [0003]).

Response to Applicant’s arguments
The Applicant’s arguments filed on 03/25/2021 have been fully considered but are moot in view of new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122